DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (encompassing claims 1-2 and 4-20) in the reply filed on 5/25/22 is acknowledged.
Claim Objections
Claims 6, 9-10, 13, 15-17, and 19 are objected to because of the following informalities:  
In claim 6, change “10x times” to - - 10 times - -;
In claims 9-10, 13, 15-17, change “selected” with - - selective - -;
In claim 10, change “location” with - - locations - -;
In claim 16, change “nitrate” to - - nitride - -;
In claim 19, change “plantation” to - - implantation - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 states in line 2 “wherein each profile is not equally spaced…”  As written, it is unclear from what reference point the profiles are equally spaced from.  For the purposes of examination, the examiner interprets “wherein each profile is not equally spaced…”  as - - wherein each profile is not equally spaced from each other…”  However, appropriate correction and/or clarification is requested.
Claim 13 recites the profiles are arranged at an angle of “about 90 degrees to 80 degrees” but it is unclear as to what the angle is referenced to.  For the purposes of examination, the examiner interprets the angle is in reference to a horizontal plane of the GaN or III-N layer.  However, appropriate correction and/or clarification is requested.
Claim 13 recites the term “about”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as "almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Claim 14 states “…such that the accumulation of the 2-DEG is depleted by the III-N layer.”  It is unclear what is meant by this phrase because the III-N (and GaN) layers create the 2-DEG.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nongaillard et al. (FR 3078198; published 8/23/19; references to English translation; “Nongaillard”).
Regarding claim 1, Nongaillard discloses a device comprising: 
A source (20, Fig. 1a) (p 3, lines 109-110); 
A gate (40, Fig. 1a) (p 3, lines 115-117); 
A drain (30, Fig. 1a) (p 3, lines 109-110); 
A semiconductor region is under the source, the gate and the drain, such that the semiconductor region includes a gallium nitride (GaN) layer (1b, Fig. 1a) and a three nitride (III-N) layer (1a, Fig. 1a) (AlGaN), wherein the GaN layer includes a band gap, and the III-N (AlGaN) layer includes a band gap (p 3, lines 104-105); and 
A sub-region of the semiconductor region underneath the gate is doped with Mg ions at selective locations (4, Fig. 1a-1b) in the sub-region (p 3-4, lines 119-138).
Nongaillard discloses the III-N layer (1a, Fig. 1a) comprises AlGaN (p 3, lines 104-105) which is known to have a bandgap higher than that of GaN (see e.g., Parish - “Growth and Characterization of Aluminum Gallium Nitride/Gallium Nitride for Ultraviolet Detectors”, pp x, lines 3-6).
Regarding claim 2, Nongaillard discloses the semiconductor region includes a base layer (p 5, lines 198-201), a buffer layer over the base layer, wherein the GaN layer is over the buffer layer (p 5, lines 202-203).
Regarding claim 4, Nongaillard discloses III-N layer (1a, Fig. 1a) is an AlGaN layer (p 3, lines 104-105).  It is known that AlGaN has a higher spontaneous polarization charge than that of GaN (see e.g., teaching reference Suprayadkina et al. - “Ab initio study of macroscopic polarization of AlN, GaN, and AlGaN”, section 3.1).
Regarding claim 7, Nongaillard discloses a gap distance between the source (20, Fig. 1a) and the gate (40, Fig. 1a), and a gap distance between the gate (40, Fig. 1a) and the drain (30, Fig. 1a), is one of symmetrical or non-symmetrical (Fig. 1a).
Regarding claim 8, Nongaillard discloses a gap distance between the gate (40, Fig. 1a) and the drain (30, Fig. 1a).  It is known that a gap distance between a gate and drain correlates to a breakdown voltage of the field effect transistor (see e.g., teaching reference Hu et al. (“Channel Engineering of Normally-OFF AlGaN/GaN MOS-HEMTs by Atomic Layer Etching and High-k Dielectric”; 2018), pp 1379, col 2, lines 7-9).
Regarding claim 9, Nongaillard discloses each selective location (4, Fig. 1a-b) doped with Mg ions in the sub-region has a profile (p 4, lines 132-135), such that the profile includes a vertical profile length and a profile width (Fig. 1a-b).
Regarding claim 10, Nongaillard discloses each profile of the selective locations (4, Fig. 1a-b) includes one or a combination of, a constant profile width, a variable profile width, a constant vertical profile length or a variable vertical profile length (Fig. 1a-b).
Regarding claim 12, Nongaillard discloses each profile (4, Fig. 1a-b) is equally spaced along a width of the field effect transistor, or wherein each profile is not equally spaced from each other and is varied along a width of the field effect transistor (p 4, lines 158-161).
Regarding claim 13, Nongaillard discloses the selective locations (4, Fig. 1a-b) doped with Mg ions in the sub-region have profiles (p 3-4, lines 119-138), such that the profiles are arranged at an angle within a range from 90 degrees to 80 degrees with reference to a horizontal plane of the GaN layer (sidewalls of 4 are perpendicular (90°) to a horizontal plane of the GaN 1b layer, Fig. 1b).
Regarding claim 14, Nongaillard discloses at an interface of the GaN layer and III-N layer there is an accumulation of two-dimensional gas (2-DEG) (p 3, lines 104-108) and there is an enhancement-mode (E-mode) operation for the field effect transistor device (p 2, lines 73-75).
Regarding claim 15, Nongaillard discloses the selective locations (4, Fig. 1a-1b) comprise Mg ions (p 6, lines 209-211).  Examiner notes that this claim is a device claim so method limitations (e.g., annealed in a nitrogen gas environment) in this claim are examined with respect to the structural limitations implied by the method steps (See MPEP 2113).
Regarding claim 16, Nongaillard discloses the III-N layer (1a, Fig. 1a) is an aluminum gallium nitride (AlGaN) (p 3, lines 104-105).  Examiner notes that this claim is a device claim so method limitations in this claim are examined with respect to the structural limitations implied by the method steps (See MPEP 2113).
Regarding claim 17, Nongaillard discloses each selective location (4, Fig. 1a-b) doped with Mg ions in the sub-region has a depth extending from a top edge of the III-N layer (1a, Fig. 1a-b) across an interface of a bottom edge of the III-N layer into a top edge of the GaN layer (1b, Fig. 1a-b).
Regarding claim 18, Nongaillard discloses a transistor, comprising: 
A source (20, Fig. 1a) (p 3, lines 109-110);
A gate (40, Fig. 1a) (p 3, lines 115-117);
A drain (30, Fig. 1a) (p 3, lines 109-110); 
A semiconductor region is under the source, the gate and the drain, such that the semiconductor region includes a gallium nitride (GaN) layer (1b, Fig. 1a) and a three nitride (III-N) layer (1a, Fig. 1a) (AlGaN), wherein GaN layer includes a band gap, and the III-N layer (AlGaN) includes a band gap, wherein the GaN layer and the III-N layer are undoped (p 3, lines 104-105); and 
A sub-region of the semiconductor region underneath the gate is doped with Mg ions at selective locations (4, Fig. 1a-1b) in the sub-region (p 3-4, lines 119-138).
Nongaillard discloses the III-N layer (1a, Fig. 1a) comprises AlGaN (p 3, lines 104-105) which is known to have a bandgap higher than that of GaN (see e.g., Parish - “Growth and Characterization of Aluminum Gallium Nitride/Gallium Nitride for Ultraviolet Detectors”, pp x, lines 3-6).
Regarding claim 19, Nongaillard discloses a GaN layer (1b, Fig. 1a) and III-N layer (1a, Fig. 1a) (p 3, lines 104-105; p 5, lines 199-201) and the selective locations (4, Fig. 1a-1b) comprise Mg ions (p 3-4, lines 119-127).  Examiner notes that this claim is a device claim so method limitations (e.g., “grown using…” or “formed by Mg ion implantation”) in this claim are examined with respect to the structural limitations implied by the method steps (See MPEP 2113).
 Regarding claim 20, Nongaillard discloses a transistor, comprising: 
A source (20, Fig. 1a) (p 3, lines 109-110); 
A gate (40, Fig. 1a) (p 3, lines 115-117); 
A drain (30, Fig. 1a) (p 3, lines 109-110); 
A semiconductor region is under the source, the gate and the drain, such that the semiconductor region includes a gallium nitride (GaN) layer (1b, Fig. 1a) and a three nitride (III-N) layer (1a, Fig. 1a) (AlGaN), wherein GaN layer includes a band gap, and the III-N layer (AlGaN) includes a band gap; and 
A sub-region of the semiconductor region underneath the gate is doped with Mg ions at selective locations (4, Fig. 1a-1b) in the sub-region (p 3-4, lines 119-138).
Nongaillard discloses the III-N layer (1a, Fig. 1a) comprises AlGaN (p 3, lines 104-105) which is known to have a bandgap higher than that of GaN (see e.g., Parish - “Growth and Characterization of Aluminum Gallium Nitride/Gallium Nitride for Ultraviolet Detectors”, pp x, lines 3-6).
Regarding the limitation the III-N layer (AlGaN) has a higher spontaneous polarization charge than a spontaneous polarization charge of the GaN layer, examiner notes it is known that AlGaN has a higher spontaneous polarization charge than that of GaN (see e.g., teaching reference Suprayadkina et al. - “Ab initio study of macroscopic polarization of AlN, GaN, and AlGaN”, section 3.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nongaillard et al. (FR 3078198; published 8/23/19; references to English translation; “Nongaillard”) as applied to claim 1 above, and further in view of Morita et al. (U.S. 2008/0211567 A1; “Morita”).
Regarding claims 5-6, Nongaillard discloses a gallium nitride (GaN) layer (1b, Fig. 1a) and a three nitride (III-N) layer (1a, Fig. 1a) (AlGaN) (p 3, lines 104-105) but does not disclose a vertical thickness of the GaN layer is greater than that of the III-N layer.  However, Morita discloses a gallium nitride (GaN) layer (14, Fig. 1) having a (vertical) thickness more than 10 times greater than that of a III-N layer (AlGaN: 15, Fig. 1) ([0033]).  This has the advantage of being able to tailor device performance with size constraints.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nongaillard with the gallium nitride (GaN) layer having a vertical thickness more than 10 times greater than that of the III-N layer, as taught by Morita, so as to tailor device performance with size constraints.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nongaillard et al. (FR 3078198; published 8/23/19; references to English translation; “Nongaillard”) as applied to claim 9 above, and further in view of Chen et al. (WO 2019/089727 A1; “Chen”).
Regarding claim 11, Nongaillard the profiles (of 4, Fig. 1b) form a pattern (Fig. 1b) (p 4-5, lines 161-190).  Yet, Nongaillard does not disclose the profile widths of the profiles increases along a direction from a first width end to a second width end.  However, Chen discloses modifying profile widths ([0041]).  This has the advantage of changing threshold voltages and increasing linearity of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nongaillard with the profile widths increasing along a direction from a first width end to a second width end, as taught by Chen, so as to change the threshold voltage and increase linearity of the device.
As to the claim language in lines 3-4 (“resulting in a higher linearity than profiles having a constant…”), the applicant should note that this is merely result language, and does not add any appreciable weight to the claim.  Furthermore, since the combination of prior art references recites the same structural limitation as in the applicant’s claim, the references are seen by the examiner as having the same results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        6/10/2022